                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONTA JENKINS,
                                                                    ORDER
                             Plaintiff,
                                                                  18-cv-412-bbc
              v.

SGT FIELDS, SGT KASTEL, J.O. REISCHEL,
J.O. TURNER, J.O. POLLARD, J.O. BERGEVIN,
SHARON BESTERFELDT, DR. KENECHI ANULIGO,
KELSEY SIVERLING, ANNMARIE GEISS and
DENISE HURLESS,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Donta Jenkins is proceeding on claims that correctional staff at the Eau

Claire County jail subjected him to unconstitutional conditions of confinement and that

mental health staff at the jail denied him treatment and medication for a mood disorder. On

July 22, 2019, the correctional staff defendants and the mental health staff defendants filed

motions for summary judgment. Dkt. ##90 and 105. Plaintiff requested two extensions

of his deadline for responding to the motions, and was granted one extension on August 30,

2019. Dkt. 118. Plaintiff had until September 30, 2019 to do one of two things: (1) have

an attorney file a notice of appearance on his behalf; or (2) file his response to defendants’

motions. Plaintiff has failed to respond. His failure to respond suggests that he may have

lost interest in pursuing his case and no longer intends to prosecute it.

       I will give plaintiff one more opportunity to submit a substantive response to

defendants’ motions for summary judgment. If he fails to do so by the new deadline, I will


                                               1
dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for

plaintiff’s failure to prosecute.




                                              ORDER

       IT IS ORDERED that plaintiff Donta Jenkins may have until October 17, 2019 to

file a response to defendants’ motion for summary judgment. If plaintiff does not respond

by that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s

failure to prosecute it.

       Entered this 7th day of October, 2019.

                                           BY THE COURT:

                                           /s/
                                           _______________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
